Citation Nr: 1456687	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Ft. Harrison, Montana. 

In September 2013, the Veteran appeared at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge who was presiding in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran currently has tinnitus.
 
3.  The Veteran was exposed to acoustic trauma during service.
 
4.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.
 
5.  The Veteran's tinnitus is related to the acoustic trauma in service.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, because the Board is granting the full benefits (service connection) sought on appeal, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); tinnitus is not.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to acoustic trauma while performing his duties as an engineman and when throwing percussion grenades into the water and shooting at various targets while patrolling in Vietnam waters.  He has indicated that the noise damaged his hearing and caused tinnitus. 

The Board notes that the Veteran is the recipient of the Combat Action Ribbon and that he served as an engine mechanic.  After a review of all the evidence, the Board finds that the Veteran was exposed to loud noises during service as a result of performing his in service duties.

A review of the Veteran's service treatment records reveals that he was noted to have hearing loss in his right ear in April 1968 for a week.  A diagnosis of otitis media in the right ear was rendered.  At the time of the Veteran's service separation examination, normal findings were reported for the ears.  There was no audiological testing performed at separation.  

In March 2011, the Veteran filed a claim for service connection for tinnitus and hearing loss.  In an April 2011 statement, the Veteran indicated that he did not know he had a hearing loss until his wife said that he had one.  He noted that he went to a Sears store in December 2010 and was found to have a hearing loss.  As for tinnitus, the Veteran stated that he did not know what it was until he asked.  He reported that he had had ringing in his ears for so long that he thought it was normal.  

At the time of a July 2011 VA audiological examination, the Veteran stated that he had difficulty hearing in noisy environments and that others often had to repeat what was said.  The Veteran was noted to have served as an engineman while in the service.  He also reported that he was a radioman and was exposed to weapons fire.  The Veteran worked at an engine shop following service.  He also worked as a truck driver and heavy equipment operator.  He used hearing protection at times.  The Veteran also reported having had tinnitus for a long time.  The tinnitus was noted to be constant.  

Audiological testing performed at that time revealed decibel level readings of 20, 20, 35, 50 and 70 in the right ear and 15, 25, 35, 75, and 85 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 98 percent in the left and right ear.  The examiner indicated that the Veteran had normal to severe bilateral sensorineural hearing loss.  She stated that tinnitus was as likely as not a symptom associated with the hearing loss.  

Later that month, an opinion as to the etiology of the Veteran's hearing loss and tinnitus was obtained.  The examiner indicated that since there was no audiogram or whispered voice test done at separation, he would have to resort to mere speculation as to whether the Veteran's current hearing loss was related to his in-service noise exposure.  The examiner indicated that the Veteran's tinnitus more likely than not was due to his hearing loss.  

In a statement received in August 2012, G. D., indicated that he served with the Veteran on the USS Jason and also in the boat engine repair shop.  He indicated that they rebuilt engines and ran them for hours on a test stand at high REMs.  He stated that it was so loud in the shop that a person would have to yell at another or go outside.  He reported that they had no ear or eye protection.  He indicated that their ears would ring so loud that you could swear all would hear them.  He reported that his ears still rang.  G.D. stated that VA had given him a 10 percent rating but this did not fix the ringing.  

In his August 2012 substantive appeal, the Veteran reported that he worked in a small engine compartment while onboard ship.  He indicated that he was not given any ear protection.  The Veteran also noted that he was taught how to shoot multiple caliber machine guns and that he was involved with throwing hand grenades.  He noted the conditions in the repair shop to be the same as those reported by G.D.  The Veteran stated that his employers following service provided ear protection.  

In an August 2013 letter, G.D. again reported the noise conditions that he and the Veteran were exposed to when repairing engines.

At his September 2013 hearing, the Veteran testified that prior to service he drove a small tractor on his father's farm.  The Veteran then testified as to the noise exposure he incurred when working an engineman aboard the USS Jason.  He stated that the engines were going full blast all the time.  He noted that the metal walls magnified the noise.  The Veteran also reported having been exposed to percussion grenade noise.  The Veteran testified that he was given ear protection at the time of his post-service employment.  The Veteran's wife testified that they had been married twenty three years and that the Veteran had had hearing problems the entire time.  The Veteran indicated that he was around a noisy environment the entire time in service and stated that he had never been issued any ear protection.  He also indicated that the he asked his mother when he came out of service what caused the ringing in his ears.  He stated that he had had both tinnitus and hearing problems for many years.


Tinnitus

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to grenade explosions and engine noise while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service in Vietnam.  Additionally, the Board accepts the Veteran's account of having been in close proximity to engine noise and percussion grenade noise while stationed on the ship. 

The Board finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  To the extent that normal findings were reported for the ears at separation, the Board finds this to be of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears for many years, which has been confirmed by his wife.  

With regard to the VA examiner's July 2011 opinion that the Veteran's tinnitus is related to his hearing loss, the Board finds that this does not address the issue of whether the Veteran's tinnitus is related to his period of service.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Hearing Loss

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as an engineman.  Furthermore, his receipt of the Combat Action Ribbon also demonstrates that he was exposed to acoustic trauma.  Moreover, his wife's testimony confirms that he has had hearing problems for many years.  

Given the Veteran's current hearing loss; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability. 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus loss is granted. 

Service connection for bilateral hearing loss is granted. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


